EXHIBIT 13 Portions of Southcoast Financial Corporation 2011 Annual Report to Shareholders Incorporated by Reference into 2011 Form 10-K CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements made in this report are “forward-looking statements.”Forward-looking statements include, but are not limited to, statements with respect to our beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements.You can identify these forward-looking statements through our use of words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “seek,” “estimate,” “continue,” “plan,” “point to,” “project,” “predict,” “could,” “intend,” “target,” “potential,” and other similar words and expressions of the future.These forward-looking statements may not be realized due to a variety of factors, including, without limitation: · future economic and business conditions; · lack of sustained growth in the economy of the Greater Charleston area; · government monetary and fiscal policies; · the effects of changes in interest rates on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest sensitive assets and liabilities; · the effects of competition from a wide variety of local, regional, national and other providers of financial, investment, and insurance services, as well as competitors that offer banking products and services by mail, telephone, computer and/or the Internet; · credit risks; · higher than anticipated levels of defaults on loans; · perceptions by depositors about the safety of their deposits; · the failure of assumptions underlying the establishment of the allowance for loan losses and other estimates, including the value of collateral securing loans; · the risks of opening new offices, including, without limitation, the related costs and time of building customer relationships and integrating operations as part of these endeavors and the failure to achieve expected gains, revenue growth and/or expense savings from such endeavors; · changes in requirements of regulatory authorities; · changes in laws and regulations, including tax, banking and securities laws and regulations and deposit insurance assessments; · changes in accounting policies, rules and practices; · changes in technology or products may be more difficult or costly, or less effective than anticipated; · the effects of war or other conflicts, acts of terrorism or other catastrophic events that may affect general economic conditions and economic confidence; · ability to weather the current economic downturn; · loss of consumer or investor confidence; and · other factors and information described in this report and in any of the other reports that we file with the Securities and Exchange Commission under the Securities Exchange Act of 1934. All forward-looking statements that are made in this report are expressly qualified in their entirety by this cautionary notice.We have no obligation, and do not undertake, to update, revise or correct any of the forward-looking statements after the date of this report, or after the respective dates on which such statements otherwise are made.We have expressed our expectations, beliefs and projections in good faith and we believe they have a reasonable basis.However, we cannot assure you that our expectations, beliefs or projections will result or be achieved or accomplished. The following discussion is intended to assist you in understanding the financial condition and results of operations of Southcoast Financial Corporation and subsidiaries and should be read in conjunction with the consolidated financial statements and related notes included in this report.Many of the amounts and percentages in this section have been rounded for convenience of presentation, but actual recorded amounts have been used in computations.Accordingly, some information may appear not to compute accurately. 1 Overview We had a net loss for the year ended December 31, 2011 of $16.5 million, or $3.12 per basic share, compared to net income for the year ended December 31, 2010 of $69,000, or $0.01 per basic share. Problems in the economy have continued to adversely impact the ability of some borrowers to repay their loans. Although the Company’s market area has not experienced the negative effects of the recession and declines in real estate markets to the same extent as some other markets in the country, these factors have had a significant effect on our operations as evidenced by the high amounts of our charge-offs, nonaccrual loans and real estate owned. The majority of problem loans in 2010 and 2011 were real estate loans, which were often collateralized by newly constructed homes or undeveloped land.Foreclosed loans were foreclosed on after real estate sales in the Company’s market area decreased significantly beginning in the summer of 2008. Borrowers were generally builders and developers who did not have the cash flow required to support the level of inventory financed with area banks. The process of foreclosure in South Carolina is lengthy and expensive. The impact of foregone interest on nonaccruing loans in the process of foreclosure combined with attorney’s fees, property taxes, and costs to sell repossessed property continued to negatively impact the Company’s income in 2011. The residential market for single family homes in South Carolina has significant inventory. This inventory will take time for the market to absorb and we expect to continue through 2012 with elevated other real estate owned balances. In addition, the real estate and construction industries have been significant employers in the past in South Carolina, and activity in these industries is not expected to return to pre-2008 levels in the foreseeable future. South Carolina is currently looking to other industries to provide job creation and economic prosperity in the State. The current outlook for the national economy in the United States is cautiously optimistic. Throughout 2011 the economy showed mixed signs of recovery, and high unemployment levels persist. The Company expects slow improvement in its market areas in 2012, but there can be no assurance that these expectations will be realized. Net interest income increased slightly in 2011 to $12.3 million , as compared to $12.0 million for 2010, as a result of changes in the rate and volume of average earning assets and average interest bearing liabilities. Our average earning assets decreased by $27.8 million in 2011. The decrease was due to an $11.0 million decrease in average loans, and a $16.8 million decrease in average investments and federal funds sold during 2011. The decrease in average loans was primarily the result of a slower lending environment brought about by the continued weakened economic environment in the Bank’s lending area.The decrease in average investments and federal funds sold was primarily due to the Company’s decision not to fully replace securities that were sold or had maturities or paydowns due to the relatively low yields of potential replacement securities caused by the low rate environment. Losses incurred in 2011 led to a decrease in average shareholders’ equity of 15.17%.Average earning assets decreased 6.61% and total net interest income increased 1.97% in 2011. Despite the decrease in averageearning assets, the increase in net interest income led to an increase in net interest margin in 2011.Loan loss provisions increased by $6.2 million during 2011. Noninterest income decreasedby $1.5 million , or 35.48%, in 2011. The decrease in noninterest income was primarily the result of a $1.4 million decrease in gains on the sale of investment securities, a $150,000 decrease in gains on sale of property and equipment, and a $176,000 impairment provision on available for sale securities taken in 2011. There were no such impairments in 2010. The decreases in noninterest income were partially offset by a $250,000 increase in service fees on deposit accounts. Noninterest expenses increased by $4.2 million, or 33.57% in 2011.The increase was primarily due to impairment provisions and other expenses related to other real estate owned, net of rental income, which totaled $3.7 million in 2011, as compared to $191,000 in 2010, an increase of $3.5 million. The increase in noninterest expenses was exacerbatedby a $485,000 impairment recognized on property and equipment in 2011 that was subsequently sold, as discussed in Note 5 to the audited financial statements. There were no such impairments in 2010. As discussed in Note 15 to the audited financial statements, the Company provided a full valuation allowance against its deferred tax asset during 2011, totaling approximately $8.8 million at December 31, 2011, which resulted in income tax expense during 2011 of approximately $4.6 million. 2 Critical Accounting Policies We have adopted various accounting policies which govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements.Our significant policies are described in the notes to the consolidated financial statements. Certain accounting policies involve significant judgments and assumptions by management which have a material impact on the carrying value of certain assets and liabilities.Management considers such accounting policies to be critical accounting policies.The judgments and assumptions used by management in these critical accounting policies are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates, which could have a material impact on the carrying values of our assets and liabilities and our results of operations. We believe accounting policies related to investment securities, the allowance for loan losses, other real estate owned, and income taxes require the most significant judgments and estimates used in preparation of our consolidated financial statements.Refer to the discussion under the captions “Investment Portfolio,” “Allowance for Loan Losses,” “Real Estate Owned” and “Income Taxes” below and to Note 1 to our consolidated financial statements for a detailed description of our estimation process and methodology related to these items. Comparison of Years Ended December 31, 2011 and 2010 Results of Operations General We had a net loss for the year ended December 31, 2011 of $16.5 million, or $3.12 per basic share, compared to net income for the year ended December 31, 2010 of $69,000, or $0.01 per basic share.We had net interest income of $12.3 million for 2011, as compared to $12.0 million for 2010.We also had noninterest income (principally earnings on Company Owned Life Insurance, service charges, gains on sale of assets, and fees and commissions) of $2.8 million in 2011 and $4.3 million in 2010.We provided $10.0 million and $3.8 million to our allowance for loan losses in 2011 and 2010, respectively, and had noninterest expenses (principally salaries and benefits, occupancy, furniture and equipment, professional fees, and insurance) of $16.9 million in 2011 and $12.7 million in 2010.Additionally, due to a full valuation allowance taken on our deferred tax asset, we had income tax expense of approximately $4.6 million in 2011, compared to a tax benefit of approximately $193,000 in 2010. Net Interest Income During the year ended December 31, 2011, net interest income was $12.3 million, as compared to $12.0 million for the year ended December 31, 2010.This increase was attributable to changes in the rate and volume of average earning assets and average interest bearing liabilities.Average interest earning assets decreased to $392.3 million in 2011 from $420.0 million in 2010.The decrease in volume was primarily attributable to a $16.8 million decrease in average investments and fed funds sold, and an $11.0 million decrease in average loans. The average yield on interest earning assets decreased from 5.11% to 4.82% from 2010 to 2011, while the average cost of interest bearing liabilities decreased from 2.26% to 1.75%.The net yield on average interest earning assets increased from 2.86% in 2010 to 3.12% in 2011.The increase in net yield on average interest earning assets was primarily due to the decrease in yields on average loans, the largest individual component of interest earning assets, being less than the decrease in rates on average deposits.Average loans decreased by $11.0 million during 2011, and the yield on these loans decreased by 0.39% due to falling interest rates while average interest bearing deposits decreased by $16.2 million and the rates paid on these deposits decreased by 0.51% due to falling interest rates.Nonperforming assets, which totaled $29.9 million and $31.8 million at December 31, 2011 and 2010, respectively, suppressed the net interest margin in both periods, as the majority of nonperforming assets consisted of nonaccrual loans and other real estate owned which do not produce interest income.If liquidated, the cash received for these assets could be used to reduce interest bearing liabilities which would have the effect of lowering interest expense. During the year ended December 31, 2010, net interest income was $12.0 million, as compared to $12.9 million for the year ended December 31, 2009.This decrease was attributable to changes in the rate and volume of average earning assets and average interest bearing liabilities.Average interest earning assets decreased to $420.0 million in 2010 from $443.5 million in 2009.The decrease in volume was primarily attributable to a $49.6 million decrease in average loans, partially offset by a combined $26.1 million increase in average investments, interest bearing cash, and federal funds sold. The average yield on interest earning assets decreased from 5.59% to 5.11% from 2009 to 2010, while the average cost of interest bearing liabilities decreased from 2.76% to 2.26%.The net yield on average interest earning assets decreased from 2.91% in 2009 to 2.86% in 2010.The decrease in net yield on average interest earning assets was primarily due to decreases in average balances and yields on average loans, the largest individual component of interest earning assets.Average loans decreased by $49.6 million during 2010, and the yield on these loans decreased by 0.14% due to falling interest rates. 3 Net Interest Income – (continued) The following table sets forth, for the periods indicated, information related to our average balance sheets and average yields on assets and average rates paid on liabilities. Such yields and rates are derived by dividing income or expense by the average balance of the corresponding assets or liabilities. For the year ended For the year ended For the year ended December 31, 2011 December 31, 2010 December 31, 2009 Average Income/ Yield/ Average Income/ Yield/ Average Income/ Yield/ (Dollars in thousands) Balance Expense Rate Balance Expense Rate Balance Expense Rate Assets: Cash and Federal Funds Sold $ $
